Tjm General Court affirmed the judgment of the County Court»
The act of assembly of this state in force at the time? and operating upon ibis case, was the sict of April session 1783, clu 23, by which it was enacted, «‘that it shall not be lawful, after the passing of this act, to import or bring into this state, by land or water, any negro, mulatto, or other slave, for sale, or to reside within this state; and any person brought into this state as a slave contrary to this act, .i? a slave before, shall thereupon immediately cease to be a slave, and shall be free; provided that this act shall not prohibit any person, being a citisen of some one of the United States, coming Into this state with a bona fule intention of settling therein, and who shall actually reside within tills state for one year at least? to be computed from and next suc*418ceéding his coming into the state, to import or bring in any slave or slaves which belonged to such person, and sjavCi or slaves. had been an inhabitant of some one of the United States for the space of three whole years preceding such importation* and the residence of such slave in some one of the United States for three years as aforesaid, antecedent to his coming into this state, shall be fully proved to the satisfaction of the naval officer or collector of the tax, by the oath of the owner, or some one or more credible witness or witness*es; provided always, that nothing herein contained shall he construed or taken to sot any slave free, who is brought into this state by any person travelling through this state, or sojourning therein for a short time, such slave not being sold or otherwise disposed of in this state, but carried by tlie owner out of this state.”
Other acts passed since April, 1791 — November 1791, ch. 57* 1794, ch. 43* 66* 1796, ch. 67* 1797, ch. 15* and 5798, ch. 76.